Exhibit 10.31

GEMINI

Sammelstiftung zur Förderung der Personalvorsorge

Supplementary Pension Plan of Novelis1)

 

 

Pension plan valid as of 1 January 2012

 

1)

including Novelis Switzerland SA and Novelis AG



--------------------------------------------------------------------------------

GEMINI Sammelstiftung   Supplementary Insurance Plan of Novelis

 

Scope of pension plan

In addition to the General Framework Regulations (GFR) of the GEMINI
Sammelstiftung zur Förderung der Personalvorsorge of 9 February 2006, valid as
of 1 January 2006, the following detailed provisions shall apply in compliance
with the minimum terms as specified by the LOB:

 

Art. 1    Admission to the insurance Admission in the pre- and principle
insurance    1 All employees of the company who enter an employment relationship
and who earn an annual salary which exceeds the minimum income for enrolment of
6/8 of the maximum OASI retirement pension (CHF 20’880, as at 1 January 2012)
must join the Supplementary Insurance Plan on commencement of their employment
relationship. Admission to the pre-insurance occurs upon completion of the 17th
year of age, and admission to the principle insurance upon completion of the
24th year of age. Medical examination    2 Potential employees have to submit a
declaration of health. On the basis of these facts the Foundation’s
administrative office may request that, at the pension fund’s expense, the
employees concerned undergo a medical examination by the Foundation’s appointed
medical examiner. Limiting condition    3 If the medical examination reveals an
increased risk, the administrative office can, on the recommendation of the
appointed medical examiner, make a time-limited health reservation on the risk
benefits. Art. 2    Insured annual salary Annual salary    1 The annual salary
equals the fixed annual salary subject to OASI in accordance with the Swiss
Federal law governing retirement and survivors’ pension plans, plus regular
allowances. The company informs GEMINI of the respective salary amount. Family
and child allowances as well as allowances of a non-recurrent or temporary
nature are not considered. In the case of insured persons whose degree of
employment and income fluctuate substantially, the average relevant annual
salary of the respective occupational category is decisive. It is limited to a
maximum of CHF 835’200 (thirty times the maximum OASI retirement pension, as at
1 January 2012). Coordination offset    2 The coordination offset corresponds to
six times the maximum OASI retirement pension (CHF 167’040, as at 1 January
2012). Insured annual salary    3 The insured annual salary corresponds to that
part of the annual salary that exceeds the coordination offset. Art. 3   
Contributions / purchase of additional benefits Total contribution    1 The
total contribution is made up of the savings contributions and the additional
contributions. Savings contributions    2 The savings contributions are used for
building the retirement savings assets.

 

Pension plan valid as of 1 January 2012   2



--------------------------------------------------------------------------------

GEMINI Sammelstiftung   Supplementary Insurance Plan of Novelis

 

Additional contributions    3 The additional contributions are used to finance
the risks of death, disability and longevity, as well as the administrative and
other costs of the Pension Fund and the Foundation. Amount of contribution    4
The amount of the employer’s and insured person’s contributions is determined as
follows:

 

     Contributions in % of insured annual salary   Age   

Savings

contributions

    

Additional

contributions

     Total        Employee      Employer      Employee      Employer     
Employee      Employer   18 – 24      —           —           1.84         3.69
        1.84         3.69    25 – 34      5.0         8.0         1.84        
3.69         6.84         11.69    35 – 44      5.0         13.0         1.84   
     3.69         6.84         16.69    45 – 54      5.0         18.0        
1.84         3.69         6.84         21.69           55 – 65 / 64      5.0   
     23.0         1.84         3.69         6.84         26.69   

 

Payroll deductions    5 The employer is liable to the Foundation for the total
contributions. The employer deducts the employee’s contribution from their
salary. The additional contributions and the savings contributions must be
transferred to the Foundation on a monthly basis. If the employer is in arrears,
the Foundation will demand an appropriate arrears interest. Exemption from
payment of contributions    6 If an insured person is permanently unable to work
due to sickness or accident for more than 3 months, the contributions paid by
the insured person or the employer are reduced as of the 4th month in accordance
with the degree of disability taken as a basis for assessing the disability
income. Purchase of maximum benefits    7 An active insured person who does not
achieve the maximum benefits may purchase additional occupational benefits at
any time, if in full-time employment and before an insured event occurs. If the
insured person has vested benefit savings that they did not need to transfer or
if they have drawn prepayments for the purchase of owner-occupied residential
property, the maximum purchase amount is reduced by these sums. The calculation
of the possible purchase amount is provided in Appendix 1. Purchase to
compensate for the effects of early retirement    8 If an active insured person
has fully purchased the missing occupational benefits in accordance with para. 7
they can additionally purchase a part of the reduction in pension benefits for
early retirement. The calculation of the possible purchase amount is provided in
Appendix 2. The savings capital exceeding the maximum possible amount of the
savings capital according to para 7, is to charge.

 

Pension plan valid as of 1 January 2012   3



--------------------------------------------------------------------------------

GEMINI Sammelstiftung   Supplementary Insurance Plan of Novelis

 

Continued employment following purchase for early retirement   

9 At the point where the retirement benefits for early retirement would be 5%
higher than those with no purchase, taking into account the purchase amounts
made, the following measures come into force:

 

a.      the employer and employee stop paying contributions, with the exception
of contributions for financial restructuring measures

 

b.      the conversion rate valid at that time and the savings capital are
frozen.

Restrictions    10 If purchases have been made, the resulting benefits may not
be withdrawn as a lump sum in the following three years. If withdrawals were
made for the purchase of owner-occupied residential property, voluntary
purchases up to three years before retirement age may only be made once the
prepayments have been repaid. Tax deduction    11 The insured person must
themselves verify with the relevant authorities whether the voluntary purchase
may be set off against tax. Art. 4    Entry benefit Entry benefit    1
Termination benefits of previous employee benefits institutions, including funds
from vested benefit accounts, vested benefit custody accounts or vested benefit
policies, must be paid into the pension fund as lump-sum entry benefits. The
entire amount is credited to the personal retirement savings assets as at the
date of the transfer. The pension fund is entitled to request a confirmation by
the insured person acknowledging the complete transfer of all termination
benefits. Art. 5    Savings capital and special savings account Retirement
savings assets    1 Retirement savings capital, which is made up of the
employee’s personal savings assets and the employer’s savings capital, is
accrued for every insured person. It is created from the normal savings
contributions, from interest, and from the termination benefits transferred from
previous employee benefits relationships. Special savings accounts    2 The
special savings accounts “Maximum purchase of benefits” “Purchase to compensate
for the effects of early retirement” and “Purchase of OASI bridging pension” are
created by individual special savings deposits and interest. Retirement capital
   3 The retirement capital correspond to the savings capital available and the
savings capital accrued in the special savings account “Maximum purchase of
benefits” upon reaching the age of retirement. Rate of interest    4 The rate of
interest earned on the savings capital and the special savings accounts for the
business year just ended is determined annually by the pension fund committee
based on the financial situation. Art. 6    Retirement benefits Normal
retirement age    1 Normal retirement age is reached on the first of the month
following completion of the 65th year of age for men and the 64th year of age
for women.

 

Pension plan valid as of 1 January 2012   4



--------------------------------------------------------------------------------

GEMINI Sammelstiftung   Supplementary Insurance Plan of Novelis

 

Entitlement to retirement benefits    2 Upon reaching the normal retirement age,
the insured person is entitled to a life-long retirement pension. Amount of
retirement pension    3 The amount of the annual retirement pension is
calculated based on the existing retirement savings assets plus the savings
capital in the special savings account “Purchase of maximum benefits”, by means
of conversion with the corresponding conversion rate. Conversion rates    4 The
conversion rates are currently determined as follows (interim values are
interpolated on a straight-line basis):

 

conversion rate in %   Age      Men      Women     65         6.40         6.58
     64         6.22         6.40      63         6.04         6.22      62   
     5.86         6.04      61         5.70         5.86      60         5.54   
     5.70      59         5.38         5.54      58         5.26         5.38   

 

   The conversion rates can be adjusted annually to the changed situation as per
1 January each year. Therefore there is no entitlement to the retirement
benefits quoted previously. Entitlement to retired person’s children’s benefit
   5 Recipients of a retirement pension are entitled to retired person’s
children’s benefit from the age of retirement for every child who would be
entitled to orphan’s benefit in the event of their death. Amount of the retired
person’s children’s benefit    6 The annual retired person’s children’s benefit
corresponds to 20% of the current retirement pension for each entitled child.
Early retirement    7 Early retirement is possible following completion of the
58th year of age. The amount of the annual retirement pension corresponds to the
retirement savings assets at the time of early retirement, plus the savings
capital in the special savings account “Purchase of maximum benefits” plus the
savings capital in the special savings account “Purchase to compensate for the
effects of early retirement”, converted using the appropriate conversion rate.
Capitalisation of the retirement pension    8 The insured person may withdraw
all or part of the retirement capital as cash instead of drawing a pension. Such
a lump-sum withdrawal results in a corresponding reduction in retirement pension
and the co-insured benefits. By withdrawing the retirement capital all the
corresponding regulatory claims are compensated. The savings capital in the
special savings accounts that is not required is also paid out. A corresponding
written application for capitalisation (see Appendix 3) must be filed no later
than six months before the normal age of retirement is reached or no later than
six months before any early retirement.

 

Pension plan valid as of 1 January 2012   5



--------------------------------------------------------------------------------

GEMINI Sammelstiftung   Supplementary Insurance Plan of Novelis

 

Art. 7    Disability benefits Entitlement to disability income    1 Insured
persons with a disability degree of at least 70% according to the DI are
entitled to full disability income. If the disability degree is at least 60%,
the insured person is entitled to a three-quarter pension, if it is at least
50%, a half pension, and if it is at least 40%, a quarter pension. If the degree
of disability is less than 40%, no disability income can be claimed. Waiting
period    2 Disability income starts once earning incapacity has lasted 24
months, and once all entitlement to any daily allowances has expired at the
earliest. Level of disability income    3 Temporary disability income is based
on the level of earning incapacity. In the event of full disability the annual
disability income corresponds to 60% of the insured annual salary. Entitlement
to disabled person’s children’s benefit    4 Recipients of disability income are
entitled to disabled person’s children’s benefit for every child who would be
entitled to orphan’s benefit in the event of their death, until they complete
their 18th year of age, or 25th year of age if in education. Amount of disabled
person’s children’s benefit   

5 The annual disabled person’s children’s benefit corresponds to 7% of the
insured annual salary for each entitled child.

 

In the case of partial disability, the amount of the disabled person’s
children’s benefit is determined according to the level of earning incapacity.

Art. 8    Death benefits Entitlement to spouse’s pension    1 The spouse of a
deceased insured person or recipient of benefits is entitled to a spouse’s
pension. Amount of spouse’s pension    2 In the event of the death of the
insured person prior to retirement age, the annual spouse’s pension corresponds
to 30% of the insured annual salary. In the event of the death of the insured
person following retirement age, the annual spouse’s pension corresponds to 60%
of the current retirement pension. Single settlement    3 The pension expires in
the event of remarriage before completion of the 45th year of age for widows or
widowers, and a single settlement amounting to three annual pensions becomes
due. Capitalisation of the spouse’s pension    4 The spouse’s pension can also
be withdrawn in capital form. The lump-sum settlement is determined in the
General Framework Regulations. Unmarried partner’s pension    5 Within the
provisions determined by the general framework regulations, the designated life
partner of the insured person (same or opposite sex) is entitled to a survivor’s
pension, corresponding in amount to the spouse’s pension, or to a single
settlement, insofar as the statutory entitlement requirements have been
fulfilled. Pension for divorced spouses    6 The divorced spouse is entitled to
a spouse’s pension in the amount of the LOB widow’s/widower’s pension, if   

a.      they were granted a pension or lump-sum settlement for a life-long
pension in the divorce decree and

  

b.      the marriage lasted at least 10 years and

  

c.      they are responsible for the support of one or more children or they
have completed their 45th year of age.

 

Pension plan valid as of 1 January 2012   6



--------------------------------------------------------------------------------

GEMINI Sammelstiftung   Supplementary Insurance Plan of Novelis

 

Entitlement to orphan’s benefit    7 The children of a deceased insured person
or recipient of benefits are entitled to orphan’s benefits until completion of
their 18th and/or 25th (if still in education) year of age. Amount of orphan’s
benefit    8 The annual orphan’s benefit for each entitled child corresponds to
7% of the insured annual salary or 20% of the current retirement pension, which
is doubled for full-orphans. Entitlement to lump-sum death benefit   

9 If an insured person dies before receiving a retirement pension, an
entitlement to a lump-sum death benefit is created. Survivors are entitled in
the following order, independent of inheritance law:

 

a.      the spouse; in the absence of whom

 

b.      the children and/or foster and step-children of the deceased person who
are entitled to orphan’s benefit; in the absence of whom

 

c.      natural persons, who were supported to a major degree by the insured
person at the time of their death, or the person with whom the insured deceased
person had been living in a permanent marriage-like relationship during the last
five years, or who is responsible for the support of one or more joint children;
in the absence of whom

 

d.      the children, insofar as they are not included under b.; in the absence
of whom

 

e.      the parents and brothers and sisters; in the absence of whom

 

f.       other remaining legal heirs.

Amount of lump-sum death benefit   

10 The lump-sum death benefit corresponds to the savings capital available at
the time of death for groups a. to e., and for group f it corresponds to the
personal retirement savings assets, but at least half of the savings capital.
The lump-sum death benefit is reduced by the cash value of all pensions and
settlements that are created by the death.

 

The savings capital in the special savings accounts “Bonus payments”, “Purchase
of maximum benefits”, “Purchase to compensate for the effects of early
retirement” and “Purchase of OASI bridging pension” are paid out to all the
groups of persons as additional lump-sum death benefit.

Additional lump-sum death benefit    11 In the case of insured persons entitled
to spouse’s or unmarried partner’s pension, the additional lump-sum death
capital corresponds to 100% of the annual salary. It is paid in full with the
spouse’s or unmarried partner’s pension. Paragraph 9 above applies mutatis
mutandis to the entitlement. Declaration    12 The insured person may specify in
a written declaration for the attention of the pension fund committee (see
Appendix 4), which persons within an entitled group are to be given priority,
and what portions of the lump-sum death benefit they are entitled to. Art. 9   
Coordination of benefits Reductions in benefits   

1 The benefits according to this pension plan are reduced, insofar as they
exceed, together with other eligible income, 90% of the last annual salary
before the insured event occurred.

 

The benefits under these Regulations are paid independent of the benefits under
the Federal Law on Accident Insurance (UVG) or the Federal Law on Military
Insurance (MVG).

 

Pension plan valid as of 1 January 2012   7



--------------------------------------------------------------------------------

GEMINI Sammelstiftung   Supplementary Insurance Plan of Novelis

 

Art. 10    Withdrawal benefit Withdrawal benefit    1 The withdrawal benefit
corresponds to the retirement savings assets available at the date of departure,
plus the savings capital from the special savings accounts. The minimum benefits
in accordance with the LOB and Art. 17 FLV are observed. Art. 11    Early
withdrawal or pledging to finance owner-occupied residential property Early
withdrawal or pledging    1 The insured person may withdraw or pledge an amount
equal to their termination benefit, up until their 50th year of age. If the
insured person has exceeded the age of 50, they may claim, at most, the amount
they were entitled to at the age of 50, or half of their termination benefits at
the time the funds are withdrawn. Consequences    2 An early withdrawal or sale
or other disposition of pledge shall result in a reduction of the special
retirement savings assets and/or the retirement savings assets and, possibly,
also in a reduction of the risk benefits. At the insured person’s request the
administrative office arranges additional insurance to cover any resulting
benefit gaps. Voluntary repayment    3 Up to three years before retirement age,
an active insured person may repay the withdrawn amount in full or in part
(minimum amount CHF 20,000). Art. 12    Divorce Divorce    1 If, in the event of
divorce and pursuant to a court decision, part of an insured person’s
termination benefits is transferred to the employee benefits institution of the
divorced spouse, the retirement savings assets and the special retirement
savings assets are reduced accordingly. Re-purchase    2 The obliged spouse may
re-purchase the benefits within the scope of the termination benefits
transferred. Art. 13    Information Information    1 The GEMINI Sammelstiftung
informs its insured persons annually of their entitlements to benefits and the
balance of their savings capital within the parameters of the legal
requirements. Art. 14    Entry into force, approval Entry into force    1 This
pension plan entered into force on 1 January 2012 and replaces all previous
provisions. Legally binding for beneficiaries is the German pension plan only.
Approval    2 The pension fund committee has taken note of the General Framework
Regulations and has checked the current pension plan and has approved both
documents.

 

Zurich, 20th February 2012    GEMINI Sammelstiftung    zur Förderung der
Personalvorsorge    The Foundation Board

 

Pension plan valid as of 1 January 2012   8



--------------------------------------------------------------------------------

GEMINI Sammelstiftung   Supplementary Insurance Plan of Novelis

 

Appendix 1 Purchase of additional insurance benefits

The maximum possible purchase corresponds to the amount (in percentage of annual
insured salary) in accordance with the following table, less the retirement
savings assets available, the savings capital in the special savings account
“Purchase of maximum benefits”, funds from vested benefit accounts and/or
custody accounts or vested benefit policies as well as any early withdrawals, or
surplus pension funds from Pillar 3a.

 

Age at

purchase

     Maximum possible retirement savings capital in % of
the insured annual salary      Age at
purchase          Men and woman      Men and woman            26         13   
     364         46      27         26         390         47      28         39
        417         48      29         53         444         49      30        
66         472         50      31         80         499         51      32   
     94         527         52      33         108         555         53     
34         122         584         54      35         136         612         55
     36         155         646         56      37         175         680      
  57      38         194         715         58      39         214         750
        59      40         234         785         60      41         255      
  821         61      42         275         857         62      43         296
        893         63      44         317         930         64      45      
  338         967         65   

Interim values are interpolated on a straigt-line basis

 

Model example

     

- Age (man)

        52 years   

- Insured annual salary

   CHF      40’000   

- Balance of retirement savings capital

   CHF      110’000   

- Maximum amount (527%*40000)

   CHF      210’800   

- Possible purchase (210800-110000)

   CHF      100’800   

The insured person is responsible for clarifying whether the purchases may be
offset against tax with the relevant tax authority.

 

Pension plan valid as of 1 January 2012  

Appendix



--------------------------------------------------------------------------------

GEMINI Sammelstiftung   Supplementary Insurance Plan of Novelis

 

Appendix 2 Purchase to compensate for the effects of early retirement

The maximum possible purchase in the special savings account “Purchase to
compensate for the effects of early retirement” according to the retirement age
selected, corresponds to the amount (in % of the annual insured salary) in
accordance with the table, but at most the remaining purchase potential, less
the remaining retirement savings assets following “Purchase of maximum benefits”
and the retirement savings assets already accrued in the special savings
account.

 

Age at purchase

     Maximum possible savings capital in special savings account in
% of annual insured salary  

Men

     women      Men and women   normal retirement age      Early retirement age
    65         64         64        63        62        61        60        59
       58   

 

 

    

 

 

    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    26         25         1 %      3 %      4 %      6 %      8 %      10 %     
12 %    27         26         3 %      6 %      9 %      12 %      16 %      20
%      24 %    28         27         4 %      9 %      14 %      19 %      24 % 
    30 %      36 %    29         28         6 %      12 %      18 %      25 %   
  32 %      41 %      48 %    30         29         7 %      15 %      23 %     
31 %      41 %      51 %      61 %    31         30         8 %      18 %     
28 %      38 %      49 %      61 %      73 %    32         31         10 %     
21 %      32 %      45 %      58 %      72 %      86 %    33         32        
11 %      24 %      37 %      51 %      66 %      83 %      99 %    34        
33         13 %      27 %      42 %      58 %      75 %      93 %      112 %   
35         34         14 %      30 %      47 %      65 %      84 %      104 %   
  125 %    36         35         16 %      33 %      52 %      71 %      92 %   
  115 %      138 %    37         36         17 %      36 %      57 %      78 % 
    101 %      127 %      151 %    38         37         19 %      40 %      62
%      85 %      110 %      138 %      164 %    39         38         21 %     
43 %      67 %      92 %      119 %      149 %      178 %    40         39      
  22 %      46 %      72 %      99 %      129 %      160 %      192 %    41   
     40         24 %      49 %      77 %      106 %      138 %      172 %     
205 %    42         41         25 %      53 %      83 %      114 %      147 %   
  184 %      219 %    43         42         27 %      56 %      88 %      121 % 
    157 %      195 %      233 %    44         43         29 %      60 %      93
%      128 %      166 %      207 %      248 %    45         44         30 %     
63 %      99 %      136 %      176 %      219 %      262 %    46         45   
     32 %      67 %      104 %      143 %      185 %      231 %      276 %    47
        46         34 %      70 %      110 %      151 %      195 %      244 %   
  291 %    48         47         35 %      74 %      115 %      158 %      205
%      256 %      306 %    49         48         37 %      77 %      121 %     
166 %      215 %      269 %      321 %    50         49         39 %      81 % 
    127 %      174 %      225 %      281 %      336 %    51         50        
41 %      85 %      132 %      182 %      235 %      294 %      351 %    52   
     51         42 %      88 %      138 %      190 %      246 %      307 %     
366 %    53         52         44 %      92 %      144 %      198 %      256 % 
    320 %      382 %    54         53         46 %      96 %      150 %      206
%      267 %      333 %      397 %    55         54         48 %      100 %     
156 %      214 %      277 %      346 %      413 %    56         55         50 % 
    103 %      162 %      222 %      288 %      359 %      429 %    57        
56         51 %      107 %      168 %      231 %      299 %      373 %      445
%    58         57         53 %      111 %      174 %      239 %      310 %     
386 %      461 %    59         58         55 %      115 %      180 %      247 % 
    321 %      400 %      60         59         57 %      119 %      186 %     
256 %      332 %        61         60         59 %      123 %      193 %     
265 %          62         61         61 %      127 %      199 %            63   
     62         63 %      131 %              64         63         65 %         
   

Example: purchase serves as a buy-back of reductions in pension benefit

 

Man, 52 years, insured annual salary

     CHF      40’000   

Required early retirement: 3 years before normal retirement

       

Table value for 52:

          138 % 

Complete buy-back of reduction in benefits:

     138 % x 40’000    CHF      55’200   

The insured person is responsible for clarifying whether the purchases may be
offset against tax with the relevant tax authority.

 

Pension plan valid as of 1 January 2012  

Appendix



--------------------------------------------------------------------------------

GEMINI Sammelstiftung   Supplementary Insurance Plan of Novelis

 

Appendix 3 Application for capitalisation of the retirement pension

 

   GEMINI Sammelstiftung    c/o Avadis Vorsorge AG    Josefstrasse 53    8005
Zürich

APPLICATION for capitalisation of retirement pension

Pursuant to the valid pension plan an application for a partial or a full
capitalisation of the retirement pension must be filed no later than six months
before entitlement to a pension.

I would like to make use of this possibility and apply to withdraw     % of my
retirement savings assets in the form of capital.

I am aware that all claims against the pension fund are compensated for the part
of the retirement pension that I withdraw in the form of capital.

My personal details are:

 

Name:  

 

     OASI no.:   

 

First name:  

 

     Place / date:   

 

 

Signature of applicant:  

 

Signature of spouse / registered partner*:  

 

(with notarial authentication or other evidence)

 

* If the insured person is married or in a registered partnership, the
application is valid only with the written consent of the spouse / registered
partner. The consent has to be in one of the following ways:

 

  •  

The signature is notarially certified or certified by the Inhabitant Control
Office

 

  •  

Personally signed by the spouse or the registered partner in the presence of the
employer’s Human Resource Manager (an official, personally signed identification
with a picture has to be brought along)

The employer or the notary confirms that they have proved the spouse’s /
registered partner’s signature:

 

Place / date:

  

 

Stamp / signature:

  

 

 

Pension plan valid as of 1 January 2012   Appendix



--------------------------------------------------------------------------------

GEMINI Sammelstiftung   Supplementary Insurance Plan of Novelis

 

Appendix 4 Declaration regarding distribution of lump-sum death benefits

The undersigned person requires that the lump-sum death benefit due at their
death before retirement age be paid to the entitled dependents according to the
following regulation:

 

Order of precedence    Entitled
persons    Ratio *
(in % /
in CHF)

a.      Spouse; in the absence of whom

        

 

  

b.      Children with entitlement to orphan’s benefit; in the absence of whom

        

 

  

 

        

 

  

 

        

 

  

 

c.      significantly supported persons or person in life partnership for at
least 5 years, or persons, responsible for the support of joint children; in the
absence of whom

        

 

  

 

        

 

  

 

        

 

  

 

d.      further children; in the absence of whom

        

 

  

 

        

 

  

 

        

 

  

 

e.      the parents and brothers and sisters; in the absence of whom

        

 

  

 

        

 

  

 

        

 

  

 

f.       other legal heirs

        

 

  

 

        

 

  

 

        

 

  

 

 

* We recommend stating the ratios to which the individual persons are entitled
in % of the total capital to be paid by the pension fund. Persons in group b
only can be entitled in the absence of persons in group a, persons in group c
only in the absence of persons in group b etc.

The insured person acknowledges the fact that this declaration has no legal
validity if it contradicts the legal or tax provisions.

 

 

Name, first name of the insured person:  

 

Place / date and signature

 

 

The administrative office of the GEMINI Sammelstiftung took note of this
declaration.

Place / date:

 

 

On behalf of the administrative office:

 

 

 

Pension plan valid as of 1 January 2012   Appendix